Citation Nr: 0127130	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  98-05 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for chronic pain 
syndrome.

5.  Entitlement to an initial disability rating greater than 
20 percent for degenerative disk disease of the cervical 
spine.

6.  Entitlement to an initial disability rating greater than 
10 percent for sinusitis.

7.  Entitlement to an initial, compensable disability rating 
for tinnitus, and entitlement to a disability rating in 
excess of 10 percent since June 10, 1999.

8.  Entitlement to an initial disability rating greater than 
0 percent for hemorrhoids.

9.  Entitlement to an initial disability rating greater than 
0 percent for a right foot disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The December 1997 rating decision granted service connection 
for multiple conditions including sinusitis, tinnitus, 
hemorrhoids, and a right foot disorder, each rated 
noncompensably disabling, and degenerative disk disease of 
the cervical spine rated 20 percent disabling.  The effective 
date for all disability ratings was June 1, 1997.  The 
December 1997 decision denied, among others, the claims of 
entitlement to service connection for right shoulder 
disorder, a low back disorder, hearing loss, and chronic pain 
syndrome. 

The veteran duly appealed the decision with regard to the 
initial disability ratings assigned for degenerative disk 
disease of the cervical spine, sinusitis, tinnitus, 
hemorrhoids, and right foot disorder, and with regard to 
service connection for right shoulder disorder, low back 
disorder, hearing loss, and chronic pain syndrome. 

The file contains a transcript of the veteran's April 1998 
hearing at the RO.

By way of an August 1998 decision, the disability rating for 
sinusitis was increased to 10 percent, effective June 1, 
1997.  In a September 2000 decision, the RO increased the 
evaluation for the veteran's tinnitus to 10 percent, 
effective June 10, 1999, the date of change in the laws 
administered by VA.  

The Board points out that the United States Court of Appeals 
for Veterans Claims (hereinafter Court) recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, (as is the case 
here), separate ratings can be assigned for separate periods 
of time--a practice known as "staged" rating.  In light of 
this Court decision, the issues for higher ratings have been 
recharacterized as noted above. 

The claims for service connection for low back disorder and 
chronic pain syndrome and the claims for higher ratings for 
degenerative disk disease of the cervical spine, sinusitis, 
hemorrhoids, and a right foot disorder will all be addressed 
in the REMAND portion of this document. 


FINDINGS OF FACT

1.  The veteran is shown to have right shoulder disability 
manifested by impingement and spurring that is likely due to 
service or a service-connected disorder. 

2.  There is no competent medical evidence showing hearing 
loss as contemplated within the VA definition of hearing loss 
per 38 C.F.R. § 3.385.

3.  The veteran's service-connected tinnitus is shown to be 
manifested by constant ringing in both ears due to inservice 
head injury or acoustic trauma. 

  
CONCLUSIONS OF LAW

1.  The veteran's right shoulder disorder is due to or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001). 

2.  Hearing loss was not incurred in or aggravated by 
service, and incurrence may not be presumed.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  The criteria for the assignment of a 10 percent rating 
for the service-connected tinnitus have been met for the 
period from June 1, 1997.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.87 including 
Diagnostic Codes 6260 (1998 and 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent legislation reiterates 
and clarifies VA's well-known duty to assist claimants in the 
development of their claims for VA benefits.   This duty to 
assist requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  This includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claims for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Additionally, there is a 
duty to notify the veteran as to the evidence required to 
substantiate his or her claim.

Notwithstanding all of the above, every claimant has the 
responsibility to present and support his or her claim for VA 
benefits, but the Secretary shall give the benefit of the 
doubt to the claimant whenever there is an approximate 
balance of positive and negative evidence regarding any issue 
that is material to the determination of the matter in 
question.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  In addition, 
VA recently promulgated new regulations implementing these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matters on appeal 
involving the right shoulder, hearing loss and tinnitus has 
been obtained and developed by the agency of original 
jurisdiction, and that all reasonable efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
these claims have been made.  In this regard, the veteran has 
been afforded VA examinations and he has been given the 
opportunity to present oral testimony before the RO.  
Additionally, the RO has obtained the veteran's service 
medical records, as well as records of treatment by health 
care providers and facilities named by the veteran.  All 
available records have been added to the claims file, and the 
veteran has not made VA aware of any additional available 
evidence, not yet of record, that may be pertinent to these 
claims. 

Furthermore, the Board notes that the veteran was put on 
notice as to the evidence required to prevail with his claims 
through numerous RO decisions, and through the March 1998 
statement of the case (SOC) as well as the August 1998, March 
1999, February 2000, September 2000, and June 2001 
supplemental statements of the case (SSOC).  The veteran was 
provided with the applicable rules and regulations pertaining 
to his claim and informed of the reasons and bases for the 
RO's determinations.  There is no indication that the Board's 
present review of the claims regarding the right shoulder, 
hearing loss and tinnitus will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
In sum, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal for the issues involving 
the right shoulder, hearing loss and tinnitus has been 
obtained by the RO.


I.  Service Connection 

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.306(a) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Additionally, service connection may be allowed on a 
presumptive basis for certain disorders, such as hearing loss 
and arthritis, if those disabilities become manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Furthermore, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that the term "disability" as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	A.  Right shoulder disorder 

		Facts

A careful review of the service medical records shows that 
the veteran was treated for right shoulder problems on 
numerous occasions during service.  A seven-month history of 
right shoulder pain was noted on a November 1993 consultation 
report.  The diagnoses at that time included tendonitis and 
chronic right shoulder pain.  Records from December 1993 show 
treatment for ongoing right shoulder pain.  Diagnoses 
included C5 radiculopathy and rotator cuff strain.  
Subsequent records show that the veteran received consistent 
treatment including physical therapy for complaints of right 
shoulder pain through March 1994.  Records relating to the 
veteran's inservice neck operations also note pain radiating 
to the right shoulder and right arm.  Furthermore, ongoing 
problems with right shoulder pain were again noted on service 
medical records dated in May and December 1994 as well as on 
records dated in January, June and July 1996.  Diagnoses were 
not specific.  The file contains no record of examination 
prior to separation in May 1997.

The veteran submitted his claim for service connection for a 
right shoulder disorder  in June 1997.

On VA examination in July 1997, it was noted that the veteran 
had several motor vehicle accidents while in service and a 
history of C5-6 problems that led to diskectomy and fusion in 
May 1994.  The examiner reported a history of complaints of 
right shoulder pain since May 1994.  Evaluation of the right 
shoulder showed normal flexion, abduction and extension, but 
with immediate pain radiating from the neck out towards the 
shoulder with internal rotation.  The diagnosis included 
degenerative joint disease of the cervical spine with disc 
space narrowing and possible nerve compression.

On a March 1998 VA orthopedic consultation sheet it was noted 
that the veteran was seen for right shoulder problems thought 
to be a rotator cuff or bicep tear.  The impression was 
degenerative joint disease.   

With his April 1998 VA Form 9, the veteran submitted a 
statement essentially indicating that his right shoulder 
problem is separate and distinct from his neck disorder.  He 
stated that when lifting and straining the right arm, the 
right shoulder develops lasting sharp pain with cracking and 
popping of the front of the shoulder.  Additionally, he 
reported other symptoms including aching when at rest, sharp 
pain with continued use, and loss of strength.

Physical examination on VA examination in June 1998 revealed 
a completely normal shoulder.  The examiner indicated that he 
found normal range of motion at the shoulder, normal 
strength, and normal neurovasculature.  He indicated that the 
veteran had no right shoulder pain, no crepitus, and no 
effusion.  The impression was normal right shoulder 
examination.  June 1998 right shoulder X-rays were reportedly 
negative. 

An August 1998 record from the Great Falls VA Orthopedic 
Clinic showed that the veteran was treated for complaints of 
right shoulder pain with symptoms dating from 1982.  A 
history of cervical disc surgery in 1993 and subsequent right 
shoulder pain was also reported.  It was noted that anti-
inflammatory pain medication was used for the last shoulder 
examination.  Current physical examination revealed mild 
subacromial tenderness on the right shoulder, no atrophy, and 
positive impingement test.  X-rays revealed mild acromial 
spurring and an AC joint distal clavicle inferior spur.  The 
impression was chronic right shoulder impingement syndrome, 
probably partially related to neck. 

Physical examination of the right shoulder in September 1999 
showed no atrophy, good muscle tone, and full range of 
motion, but with mild impingement on flexion and abduction, 
with grimacing and crepitus.  The impression was chronic soft 
tissue pain with no focal/objective findings on examination 
today.

Analysis

As a preliminary matter, the Board is satisfied that all 
available relevant evidence has been obtained regarding this 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Based on a review of the evidence as a whole, the Board finds 
that the veteran's inservice right shoulder problems are well 
documented by records that show regular treatment for right 
shoulder symptoms during the period extending from 1993 to 
1996.  Although the file contains no report of examination 
prior to separation in May 1997, the Board finds it pertinent 
that the veteran submitted his claim for service connection 
in June 1997, shortly after separation.  

The Board also finds that VA medical records show that the 
veteran has had a continuous history of chronic right 
shoulder problems since separation from service.  Findings 
included pain on internal rotation (July 1997), mild 
subacromial tenderness and a positive impingement test 
(August 1998), and mild impingement and crepitus (September 
1999).  Diagnoses have included degenerative joint disease 
(March 1998), normal right shoulder examination (June 1998), 
and chronic right shoulder impingement syndrome, with X-ray 
evidence of mild acromial spurring and an AC joint distal 
clavicle inferior spur (August 1998).

The Board also finds it pertinent that the VA physician who 
treated the veteran in August 1998 specifically indicated 
that the right shoulder impingement syndrome was partially 
related to his neck problems, which are service-connected. 

The Board is cognizant of the June 1998 examination findings 
which were essentially normal.  However, given the history of 
right shoulder symptoms documented during the later portion 
of the veteran's 20 years of service, the consistent reports 
of right shoulder symptomatology since service, the 1998 
diagnosis of impingement syndrome with X-ray evidence of 
spurring, the credible statements from the veteran linking 
the current problem to service, and the August 1998 statement 
from the VA physician linking the right shoulder problems to 
the veteran's service-connected disorder of the cervical 
spine, the Board finds that the preponderance of the evidence 
is for the veteran's claim of service connection.  

Accordingly, service connection for the currently 
demonstrated right shoulder disability is warranted.  


	B.  Hearing loss 

		Facts

Service medical records reveal that the veteran's military 
duties afforded him exposure to noise from generators, 
exhaust fans, and diesel engines.  The service medical 
records do not show that the veteran had any chronic hearing 
problems during service.

On a January 1978 audiogram, it was noted that the veteran's 
pure tone thresholds, in decibels, were as follows:
     	




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
05
0
LEFT
05
0
0
05
10


On a July 1984 audiogram, it was noted that the veteran's 
pure tone thresholds, in decibels, were as follows:
     	




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
05
10
05
LEFT
10
10
10
20
15


Service medical records show that the veteran was seen in 
March 1986 for complaints of pain in the left ear and 
decreased hearing following a motor vehicle accident.  While 
subsequent service medical records show complaints of ear 
pain or clouded hearing associated with sinus or respiratory 
infections, no record showed any lasting audiological 
residuals from the 1986 motor vehicle accident.  

On a September 1990 audiogram, it was noted that the 
veteran's pure tone thresholds, in decibels, were as follows:
     	




HERTZ



500
1000
2000
3000
4000
RIGHT
00
00
00
00
00
LEFT
00
00
00
10
10


On a December 1994 audiogram, it was noted that the veteran's 
pure tone thresholds, in decibels, were as follows:
     	




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
05
05
25
20


A March 1997 civilian audiology examination report indicated 
that the veteran had complaints of ringing in the ears.  The 
examiner noted that the veteran had excellent hearing through 
4000 Hertz in both ears.  Mild left ear hearing loss was 
noted at 8000 Hertz.

Following separation from service in May 1997, the veteran 
submitted a claim for service connection for hearing loss in 
June 1997.

On a July 1997 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
5
5
5
25
20

Speech recognition scores were noted to be 96 percent in the 
right ear and 96 percent in the left ear.

The August 1997 summary report of VA examination for organic 
hearing loss listed the pure tone findings from the July 1997 
VA audiological examination.  On this report, it was also 
noted that the veteran reported bilateral, progressive, high 
frequency hearing loss due to noise exposure in the military 
service.  Otoscopic inspection revealed clear canals.  
Audiometric results revealed hearing within normal limits 
bilaterally.  Speech and acoustic immittance results were 
noted to be consistent with the pure tone findings.  The 
audiologist indicated that the claims file revealed that the 
veteran's hearing acuity was within normal limits bilaterally 
by VA criteria at time of enlistment and discharge from 
service.  He indicated that service connection for hearing 
loss was not indicated. 

During his April 1998 RO hearing, the veteran provided no 
testimony with regard to his claim for service connection for 
hearing loss.

On an October 1998 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
0
0
LEFT
5
5
5
25
25

Speech recognition scores were noted to be 96 percent in the 
right ear and 96 percent in the left ear.  

The October 1998 summary report of VA examination for organic 
hearing loss contained the pure tone findings from the 
audiological examination and noted the veteran's continued 
complaints of bilateral, progressive, high-frequency hearing 
loss due to noise exposure in the military service.  The 
examiner reported that the best estimate of the veteran's 
organic hearing sensitivity is hearing within normal limits 
by VA standards, bilaterally. 

In an October 1998 statement, the veteran asserted that he 
had documented hearing loss due to acoustic trauma suffered 
during service.  He stated that the March 1997 and October 
1998 audiological examinations show this disability.  

		Analysis
 
The Board points out that service connection for defective 
hearing may be established only when the veteran's 
audiometric test results, including speech recognition 
scores, have reached a certain level.  The provisions of 
38 C.F.R. § 3.385 provide that for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory thresholds in 
any of the frequencies 500, 1,000, 2,000, 3,000, and 
4,000 hertz is 40 decibels or greater, or when the auditory 
threshold for at least three of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the veteran's service medical records reveal that he 
had some noise exposure as well as what appears to have been 
a temporary problem with his hearing during service.  Despite 
the fact that there might have been temporary hearing 
problems related to a motor vehicle accident in service, no 
medical records on file support a finding that the veteran 
has ever had a chronic hearing disability either during 
service or after separation from service.  The fact remains 
that the current medical evidence does not show the veteran's 
hearing loss has reached the level necessary to be considered 
a disability under  38 C.F.R. § 3.385.  

On the veteran's latest VA audiometric examination in October 
1998, his pure tone air conduction thresholds were reported 
as 0, 0, -5, 0, and 0, decibels, (for an average of 0 
decibels) in the right ear, and 5, 5, 5, 25, and 25 decibels 
(for an average of 13 decibels) in the left ear at 500, 
1,000, 2,000, 3,000, and 4,000 hertz, respectively.  
Additionally, his speech recognition test scores were 
reportedly 96 percent in the right ear and 96 percent in the 
left ear.  As the veteran's audiometric test results do not 
show that the veteran's hearing loss has reached the level 
necessary to be considered a disability under 38 C.F.R. 
§ 3.385, a chronic disability has not been shown.  

The Board finds that there is currently no competent medical 
evidence showing that the veteran suffers from impaired 
hearing resulting in a disability as defined by VA regulation 
38 C.F.R. § 3.385 (2001).  In the absence of proof of a 
present disability, the claim for service connection must be 
denied. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Finally, the Board has considered the doctrine of 
the benefit of the doubt.  Without any evidence showing that 
the veteran's hearing loss has reached the level necessary to 
be considered a disability under 38 C.F.R. § 3.385, the 
preponderance of the evidence is against the claim for 
service connection.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
5107(b); Gilbert, supra.


II.  Increased ratings

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2001).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

	
	Tinnitus

The disability due to the veteran's tinnitus was evaluated as 
noncompensable from June 1, 1997 to June 9, 1999.  The 
provisions for rating tinnitus were changed, effective June 
10, 1999.  As a result of this change, the veteran's tinnitus 
has been rated as 10 percent disabling since that date.

The veteran now asserts that a compensable rating should have 
been granted from June 1, 1997, and that a rating in excess 
of 10 percent is warranted at the present time.

Under the provisions in effect in 1998, a 10 percent 
evaluation is assigned for persistent tinnitus that results 
from head injury, concussion, or acoustic trauma.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  Under the current 
provisions regarding tinnitus, which became effective June 
10, 1999, a 10 percent disability rating is warranted for 
recurrent tinnitus.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(2001).  Neither the old nor the new provisions provide for a 
rating in excess of 10 percent.     

On review of the record, the Board notes that the veteran's 
service medical records contain multiple examination reports 
which document inservice exposure to acoustic trauma from 
generators, exhaust fans, and diesel engines.  Furthermore, 
the records indicate that the veteran had multiple motor 
vehicle accidents during service, one of which resulted in 
the temporarily loss of hearing.  While periodic tinnitus was 
reported in July 1997, the veteran testified during his April 
1998 hearing that his tinnitus was constant.  

Based on findings of inservice acoustic trauma and, at worst, 
equivocal evidence  regarding the persistence of the 
veteran's tinnitus, the Board finds that an increased rating 
to 10 percent is warranted for tinnitus from the period since 
June 1, 1997.  See 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).	

Additionally, the Board notes that this increase to 10 
percent is the maximum rating as provided by the both the old 
and the new Rating Schedule for recurrent tinnitus (2001) or 
tinnitus manifested by persistent ringing in both ears 
(1998).  Therefore, absent competent evidence showing an 
unusual or exceptional disability picture manifested by 
frequent periods of hospitalization or marked interference 
with employment, no higher rating is assignable.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

The veteran's claim of entitlement to service connection for 
a right shoulder disorder is granted.

The veteran's claim of entitlement to service connection for 
hearing loss is denied.

The veteran's claim for a compensable rating for service-
connected tinnitus for the period from June 1, 1997 is 
granted.  

The claim for a rating in excess of 10 percent for tinnitus 
is denied.

REMAND

Essentially, the veteran contends that he has chronic pain 
syndrome and a low back disorder that are due to or 
aggravated by service.  During his April 1998 hearing, the 
veteran specifically asserted that any congenital problems 
that he may have had with regard to the his low back have 
deteriorated at an abnormally high rate because of 
aggravation from service and symptoms of his service-
connected disorders of the cervical spine and the right foot.

Review of the record reveals that low back problems and 
problems with pain were noted during service.  Service 
medical records show that the veteran was involved in 
multiple motor vehicle accidents during his 20 years of 
service and that symptomatology reported following these 
accidents included complaints of neck and back problems with 
pain radiating to the extremities.  An April 1997 record 
showed that the veteran was diagnosed with chronic low back 
pain and was treated with Daypro shortly before separation 
from service.

Low back problems and problems with pain have also been shown 
since separation.  On the report of a July 1997 VA 
examination performed shortly after separation, it was noted 
that the veteran had ongoing complaints of low back pain 
radiating to the lower extremities and pain in the cervical 
spine radiating to the neck, shoulders and arms.  Subsequent 
VA outpatient treatment records documented the veteran's 
ongoing complaints of pain.  A September 1999 outpatient 
treatment record indicated that the veteran had complaints of 
low back pain present since 1994 with pain mostly in the mid-
lumbosacral area with right lower extremity radiculopathy 
into the foot and ankle.  Bilateral feet pain and bilateral 
hand and arm pain was also reported at that time.

Pertinent post-service diagnoses have included: degenerative 
joint disease of the cervical spine with disc space narrowing 
and possible nerve compression and myofascial syndrome of the 
lumbosacral spine to rule out disc space narrowing at L4-5, 
L5-S1 (July 1997 VA examination report); X-ray evidence of 
slight scoliosis of the lumbosacral spine pointing toward the 
left, with partial lumbarization of S1 (July 1997); chronic 
soft tissue pain (August 1998 outpatient treatment record); 
chronic soft tissue pain with no focal/objective findings on 
examination today (September 1999 outpatient treatment 
record); and chronic pain syndrome (November 1999).

Regarding the issue of service connection for a low back 
disorder, the Board notes that the file contains X-ray 
evidence of scoliosis of the lumbosacral spine, which may 
indicate a congenital problem.  It also contains evidence of 
inservice motor vehicle accidents followed by lower back 
symptomatology, which could indicate inservice onset or 
aggravation of a low back disorder.  Additionally, the 
veteran alleges that his low back problems, regardless of 
origin, have been aggravated by his service-connected 
disorders.  Since current VA examinations have not provided 
the medical findings needed to determine whether the 
veteran's current low back symptomatology represents a 
chronic disability related to service or a service-connected 
disorder, the issue must be remanded for additional 
development to include a new examination.  

With regard to the claim for service connection for chronic 
pain syndrome, the Board finds that a remand is also in order 
due to the insufficiency of the medical evidence on file.  
Unanswered questions involving the complex nature of the 
reported symptomatology and the possibility of some 
connection between the claimed symptoms of chronic pain 
syndrome and symptoms of the veteran's neck and back problems 
make action by he Board impossible without another VA 
examination

The Board notes that in the case of a claim for disability 
compensation, the assistance provided by VA shall include 
providing a medical examination when such an examination is 
necessary to make a decision on the claim.  An examination is 
considered "necessary" if the evidence of record (both 
medical and lay, including statements from the veteran 
himself) contains competent evidence of a current disability 
or persistent or recurrent symptoms of disability; and the 
evidence indicates that the disability or symptoms may be 
associated with the veteran's active service; but the 
evidence does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(d)).

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Here, as stated above, the Board finds that the medical 
findings of record are not sufficient to identify the nature 
and etiology of the veteran's current low back disorder and 
his claimed chronic pain syndrome.  This leaves the Board 
without clear medical findings necessary to make a decision.  
As such, the case should be remanded for a new VA examination 
to obtain more definitive findings with regard to the nature 
and etiology of any disorder of the low back and any chronic 
pain syndrome.  

Turning to the remaining issues regarding the veteran's 
claims for higher ratings for his service-connected 
degenerative disk disease of the cervical spine, sinusitis, 
hemorrhoids, and right foot disorder, the Board also finds 
that the medical evidence on file is insufficient to allow 
the Board to accurately rate the disorders.  As such, and for 
the reasons stated below, new examinations are necessary for 
each of these conditions. 

The veteran's degenerative disk disease of the cervical spine 
has been rated as 20 percent disabling under Diagnostic Codes 
5293 (for intervertebral disk syndrome) and 5290 (for 
limitation of motion of the cervical spine).  The record is 
replete with longstanding complaints of associated nerve 
involvement and problems with the right upper extremity.  
Additionally, recent outpatient treatment records show that 
the veteran has severe reduction in flexion, extension and 
rotation of the neck (February 2000), and that he has needed 
to use a home traction device for relief of neck pain 
(December 2000).  In light of the evidence of increased 
cervical symptomatology and the lack of clarity as to the 
precise nature and severity of all associated symptoms caused 
by the degenerative disk disease of the cervical spine, the 
veteran should be given a new VA examination.

The veteran's sinusitis is currently rated as 10 percent 
disabling under Diagnostic Code 6512.  During his April 1998 
hearing, the veteran indicated that he has sinus episodes 
that occur approximately six to eight times a year and last 
six to eight days at a stretch.  In an October 1998 
statement, the veteran asserted that his sinus problems are 
constant with discharge and drainage ,and that they become 
severe six to eight times per year at which time they cause 
sinus pain, headaches and dizziness.  He contended that this 
symptomatology warrants a 30 percent disability rating.  
Outpatient treatment records from October 1998 show that the 
veteran was treated for an increase in sinus drainage and 
congestion.  As the veteran has asserted that he has 
increased sinus problems which could warrant an increased 
rating, and the record does not contain a recent examination 
for his chronic sinusitis, the issue must be remanded for 
additional development to include a new examination. 

The record shows that the veteran underwent a 
hemorrhoidectomy during service in January 1997.  The July 
1997 VA examination report contained findings of recurrent 
symptoms of hemorrhoids.  The disability due to his service-
connected hemorrhoids has been rated as noncompensable since 
separation from service.  In a March 1998 statement and 
during his April 1998 hearing, the veteran indicated that his 
anus itches and burns and that he has bleeding with every 
solid bowel movement.  On a February 2000 outpatient 
treatment record, a VA physician described the veteran's 
hemorrhoids as "severe."  In light of this finding, the 
veteran's complaints, and the lack of any recent rectal 
examination, the Board finds that this issue must also be 
remanded for a new VA examination.

The veteran fractured his calcaneus during service and 
underwent surgery to remove a bone chip and excise a neuroma.  
The diagnosis on the July 1997 VA examination included right 
foot hyperesthesia with a sural nerve entrapment secondary to 
surgery for the removal of the neuroma and bone spurs.  
Service connection was granted with a noncompensable 
disability rating assigned under Diagnostic Code 5284, for 
foot injury.  During his April 1998 hearing, the veteran 
asserted that the inservice injury involved tendons, 
ligaments and nerves in the right foot.  He reported 
numbness, pain and hyperesthesia on the surface of the foot, 
constant aching, and the need to wear an elastic brace at 
times.  The impression on an August 1998 outpatient treatment 
record included chronic right ankle and foot pain, status 
post multiple surgeries with probable old OCD 
(osteochondritis dissecans) and loose body, sural nerve 
injury.  In light of these complaints and findings and the 
apparent failure of the RO to consider evaluating the 
veteran's service-connected right foot disorder under other 
Diagnostic Codes applicable for rating nerve injuries or 
tender and painful scars, the Board finds that this issue 
must also be remanded for additional development and 
examination.

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204, 207 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2001).
   
Prior to any examination the RO should assist the veteran in 
obtaining any pertinent records that may relate to his claims 
for service connection and higher ratings.  The Board notes 
that the file contains no examination prior to separation.  
Efforts should be made to obtain any outstanding service 
medical records as well as any records of medical treatment 
received for these conditions in the years since service. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107.  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VAOPGCPREC 16-92. 

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence or 
information or argument to support his 
claims for service connection for chronic 
pain syndrome and a low back disorder, 
and his claims for higher ratings for 
degenerative disk disease of the cervical 
spine, sinusitis, hemorrhoids, and right 
foot disorder.  The veteran should also 
be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated him for 
the claimed symptoms since service.  When 
the veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should make another attempt to 
secure any outstanding service medical 
records through official channels.  Noted 
in this regard are any records of an 
examination prior to separation.  

3.  Then, after all available records 
have been added to the claims file, the 
veteran should be afforded VA orthopedic 
and neurological examinations to 
determine the nature and etiology of any 
current pain syndrome and any current 
disorder of the low back.  He should also 
be given orthopedic and neurologic 
examinations to determine the nature and 
severity of all symptomatology due to his 
service-connected degenerative disk 
disease of the cervical spine and his 
service-connected right foot disorder.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The claims file must be made 
available to and reviewed by the 
examiners prior to the requested study.  
In so doing, the examiners should 
carefully consider the recent findings in 
VA outpatient treatment records 
diagnosing scoliosis and chronic pain 
syndrome, as well as the records relating 
to the cervical spine and the right foot.  
Then, the VA examiners should be directed 
to provide a medical opinion as to 
whether the veteran has a disorder of the 
low back due to any aspect of his period 
of service.  If a congenital low back 
disorder is diagnosed, the examiner 
should indicate whether that condition 
deteriorated at an abnormally high rate 
because of aggravation from service or 
symptoms of his service-connected 
disorders.  Additionally, the examiners 
should isolate any reported symptoms of 
the claimed pain syndrome, and then make 
medical findings as to whether the 
veteran actually has a separate chronic 
pain disorder, and, if so, the physicians 
should opine whether that disorder could 
be due to or aggravated by service.  
Finally, the examiners should also 
identify all symptoms associated with the 
veteran's cervical spine disorder and 
right foot disorder, including 
neurological involvement, reduction in 
range of motion due to pain, and/or 
residual of surgical scarring.  With 
regard to each condition, the examiners 
should reconcile and discuss any findings 
or opinions that are in conflict with 
medical findings or opinions of record.  
Complete rationale for the opinions 
expressed should be provided.  

4.  The veteran should also be afforded a 
VA examinations to determine the severity 
of his service-connected hemorrhoids and 
sinusitis.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The claims file must 
be made available to and reviewed by the 
examiners prior to the requested study.  
With regard to each condition, the 
examiners should reconcile and discuss 
any findings or opinions that are in 
conflict with medical findings or 
opinions of record.  Complete rationale 
for the opinions expressed should be 
provided.

5.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

6.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  In doing so, the RO 
should consider all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 



